Citation Nr: 1210593	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-49 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disabilities, including Achilles tendinitis, plantar fasciitis, pes planus, and talus spur. 

2. Service connection for a left hip disability.

3.  Service connection for a right hip disability.

4.  Service connection for a right knee disability. 

5.  Service connection for a left knee disability.

6.  Service connection for a back disability.

7.  Service connection for rhinitis.

8.  Service connection for chronic sinusitis.

9.  Service connection for residuals of a nasal fracture, including a deviated septum.

10.  Service connection for sleep apnea.

11.  Service connection for a neck disability.

12.  Service connection for chronic migraine headaches.

13.  Service connection for chronic fatigue syndrome (CFS).

14.  Entitlement to an initial compensable evaluation for chronic folliculitis prior to July 31, 2010.  

15.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint disease (TMJ).

16.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from February 1991 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a January 2008 rating decision, the RO granted service connection for chronic folliculitis and temporomandibular joint (TMJ) disease and assigned each a noncompensable rating, effective June 27, 2007; denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service connected disabilities; and denied service connection for bilateral hip, knees, and hearing loss disabilities; back, neck, and; bilateral foot disabilities, including Achilles tendinitis, plantar fasciitis, pes planus, and talus spur; rhinitis; sinusitis; tinnitus; chronic migraine headaches; sleep apnea; residuals of a nasal fracture; a deviated septum; and chronic fatigue syndrome.  

In a November 2009 rating decision, the RO increased the evaluation for TMJ to 10 percent, effective June 27, 2007.  

In January 2010, the Veteran testified at a Decision Review Officer (DRO) hearing, and in August 2011, he testified before the undersigned in a hearing at the Board; transcripts of both hearings are of record.  

In a September 2010 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation, effective June 27, 2007; and granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective February 12, 2010.  

In the same decision, the RO increased the evaluation for chronic folliculitis to 30 percent disabling, effective July 31, 2010.  At his August 2011 hearing, the Veteran testified that he was satisfied with 30 percent disability evaluation; but that the 30 percent evaluation should have been effective June 27, 2007, the effective date of the initial grant of service connection. 

While a veteran is presumed to be seeking the maximum benefits available under law, he can choose to limit to his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's testimony and October 2010 correspondence make clear that he has limited his appeal to the question of entitlement to a 30 percent evaluation for the entire period since the effective date of service connection. 

Additional pertinent evidence was submitted at the Board hearing, the evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for chronic fatigue, migraine headaches, low back, neck, bilateral hip, bilateral knee, and sleep apnea disabilities as well as bilateral foot disabilities, including Achilles tendonitis, plantar fasciitis, pes planus, and talus spur are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran testified on the record at a Board hearing that he wanted to withdraw the appeal with regard to the issues of entitlement to higher initial ratings for bilateral hearing loss and TMJ.

2.  The Veteran has a deviated septum due to a fractured noses sustained during service.  


3.  The Veteran had symptoms of sinusitis in service and there is post-service continuity of symptomatology demonstrating a nexus between the current sinusitis and the in-service symptomatology.

4.  The Veteran had symptoms of rhinitis in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current rhinitis and the in-service symptomatology

5.  For the period beginning June 27, 2007, the Veteran's folliculitis has involved 20 percent of his body surface; folliculitis involving more than 40 percent of the entire body or exposed area, or constant or near-constant systemic therapy or other immunosuppressive drugs has not been shown.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to higher initial ratings for TMJ, and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The veteran has a deviated nasal septum as a residual of a nasal fracture incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  The criteria for service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

4.  The criteria for service connection for rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

5.  The criteria for a 30 percent rating for chronic folliculitis have been met since the date of service connection, June 27, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes (DCs) 7806 (2008 & 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal. Id.  

It is not clear that the Veteran ever submitted a notice of disagreement with the initial rating for hearing loss.  A September 2010 supplemental statement of the case considered that issue, and it was initially listed on the RO's certification of issues on appeal.  At the August 2011 hearing the Veteran testified that he did not wish to appeal this issue.  

The Veteran also stated on the record during the August 2011 hearing that he wished to withdraw the appeal with regard to the issue of entitlement to a higher initial rating for TMJ. 

Because the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claims for service connection for sinusitis, rhinitis, and residuals of a nasal fracture, including a deviated septum, the claims are substantiated, and there are no further VCAA duties as to that issue.  

With regard to the initial rating for chronic folliculitis, the Veteran stated during his August 2011 that that he was limiting the appeal to the question of entitlement to 30 percent rating for the period beginning with the grant of service connection (June 27, 2007).  The Board is granting the full benefit sought by the Veteran.  

The claims are substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Residuals of a Fractured Nose, including a Deviated Septum

The evidence is in relative equipoise as to whether the Veteran currently has a deviated septum. The evidence in favor of finding a current disability includes treatment records from Dr. F.S., an ENT/otolaryngologist, dated from February to April 2007 that reveals a deviated septum with no nasal obstruction on examination.  In addition, treatment records from the Martinsburg and Hampton VAMCs include the report of an April 2007 examination of the nose that revealed a mild right deviation of the septum.  March 2008 and April 2009 CT scans of the sinuses shows an old fracture of the nasal bone.  

Evidence against the current diagnosis includes December 2007 and July 2010 VA examinations in which the examiners essentially have found that there is no evidence of deviation both on physical and CT examinations.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that a current diagnosis of a deviated septum has been demonstrated.  38 U.S.C.A. § 5107(b).

Service treatment records dated in March 1991 document nasal trauma as a result of being hit in the nose with an elbow while playing basketball and included a physical examination that revealed that the nose was deviated to the right side when compared to the Veteran's picture that showed a "straight" nose.  A nasal scope did not reveal a visible facture.  A subsequent treatment record noted that he had minimal symptoms with a questionable fracture.  The record noted that his nose could not be reset and had minimal deviation.  These records demonstrate an in-service injury.  

The remaining question is whether the current deviated septum is related to injuries in service.  

On December 2007 VA examination, the examiner noted that the Veteran's service treatment records showed that the Veteran had a deviated septum in service and that the claims file revealed that the Veteran broke his nose in March 11, 1991.  On July 2010 VA skin examination; the examiner opined that it was at least as likely as not that the Veteran did fracture the nasal bone while in the service.  

Furthermore, in a February 2010 statement from the Veteran's mother, V.P., she reported that the Veteran's nose was straight before it was broken; however, his nose was now deformed to the right with nasal blockage most of the time.  

In August 2011 statements, the Veteran's uncle and sister reported that the Veteran broke his nose while in the military and that his nose now leaned to the right side.  

The Veteran's mother, uncle, and sister are competent to report the observable symptoms of his disability, as well as the appearance of his nose and their reports are supported by the medical evidence of record.  The Veteran has offered competent and credible testimony as to ongoing symptomatology beginning with the injuries in service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  This evidence supports a conclusion that the current deviated septum is related to the injury in service.

As the evidence indicates that the Veteran has a deviated septum, linked to an injury in service, the criteria for service connection for residuals of a nasal fracture, including deviated septum have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.30.  The appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002). 


B.  Sinusitis and Rhinitis  

The Veteran has a current disability as he has been diagnosed as having sinusitis and rhinitis.  See March 2008 and April 2009 CT scans of the sinuses and VA treatment records.  In order for his current disability to be recognized as service connected, the evidence must establish a link between this condition and a disease or injury during active duty.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.

The Veteran contends that symptoms of sinusitis began in service.  Service treatment records (STRs) include a July 1986 treatment record showing that the Veteran was being treated for an upper respiratory infection.  In October and November 1988, he had a headache, yellowish-green sputum, mucus drainage, and was congested.  He was diagnosed with an upper respiratory infection and prescribed 24 hours of bedrest.  In January 1990, he had post nasal drip and on examination there was slight edema and erythema to the tonsilar area bilaterally, he was diagnosed with cold syndrome.  

The remaining question is whether there is a nexus between the current disabilities and the in-service upper respiratory-related problems.

Post service medical records include treatment records from Martinsburg and Hampton VA Medical Centers (VAMCs) dated as early as August 1999 that documented the Veteran's complaints of nasal congestion and sinus pain.  In May 2007, the Veteran was diagnosed as having suspected status post rhinitis and subsequent treatment records included a diagnosis of sinusitis and allergic rhinitis.     

An April 2007 record shows that the Veteran reported to Dr. F.S., that since 1991, he had experienced a clogged and runny nose, headaches, and a puffy left eye when his left side was clogged.  He indicated that year-round he frequently had a sore throat, puffiness in his eyes, trouble with his nose, discharge, constant and periodic stuffiness, sniffles, and mouth breathing or snoring.  

On VA examination in December 2007, the examiner reported that the Veteran's STRs showed treatment for sinusitis and that he had a history of allergic rhinitis.  The examiner reviewed a May 2007 X-ray and July 2007 CT scan of the sinuses but did not find evidence of sinusitis.  He diagnosed intermittent sinusitis, as chronic sinusitis was not found on CT scans.  

On examination, he reported that there was no rhinitis or purulent discharge.  The examiner reported that the Veteran was seen for sinusitis, which could result from cigarette smoke, sinus allergies, and upper respiratory infections.  Also the Veteran had a structural condition, the near narrowing and near occlusion of the osteomeatal complexes, which could contribute to sinusitis.  

On VA respiratory examination in July 2010, the examiner noted the history of nasal trauma in service; however, in the interim, the Veteran had chronic issues with nasal obstruction which appeared to relate to chronic allergies, chronic sinusitis, and mucous retention cysts versus polyps.  

In a February 2010 statement, the Veteran's mother reported that the Veteran did not have symptoms or complaints of sinus or allergy problems until service.  

In statements submitted in August 2011, the Veteran's uncle, reported that he first noticed that the Veteran had difficulty with breathing and coughing while on military leave.  The Veteran's sister reported that the Veteran never had medical problems prior to service, but during his military service, he had a lot of upper respiratory infections and sinus problems.  He had complained of these issues ever since his discharge.   

During his April 2011 hearing, the Veteran reported that about a month after service, when he woke up with an eye infection and was already being treated for an upper respiratory infection.  He reported that prior to that treatment, he never had sinus infections.  He indicated that his sinus and nasal congestion became worse after he broke his nose in 1991.  

While there is no clear and direct opinion that the Veteran's sinusitis and rhinitis disabilities are caused by his service, his reports, statements from V.F., P.G., and A.J.R., as well as the December 2007 VA examination report described above in essence support the conclusion that the Veteran's symptoms of sinusitis and rhinitis began in service.  

The VA examiner opined that upper respiratory infections, among other things, could result in sinusitis and the examiner had previously noted that the Veteran was treated for sinusitis in service.  The Veteran, P.G., and A.J.R. are competent to report symptoms of sinusitis and rhinitis as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, the reports are consistent with the evidence of record and there is nothing to explicitly contradict them.  Therefore, the Board finds that their reports are credible.  

As the record demonstrates current sinusitis and rhinitis; similar symptoms in service and a link between the two the criteria for service connection for sinusitis and rhinitis have been met.  38 U.S.C.A. §§ 1110, 113138 C.F.R. § 3.303.  Resolving reasonable doubt in the Veteran's favor, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002). 

II.  Initial Rating Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's folliculitis is currently rated under 38 C.F.R. § 4.118, DCs 7899-7806 as dermatitis or eczema.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disability, and that this disability is rated by analogy to dermatitis or eczema under DC 7806.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury). 

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118, (2011); 73 Fed. Reg. 54,710 (Oct. 23, 2008).  

However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  Moreover, the changes pertain to the rating of scars and do not alter the provisions of Diagnostic Code 7806.  As explained below, consideration of other applicable diagnostic codes in this claim for an increased rating is not necessary.

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is available for when the skin disability affects 20 to 40 percent of the entire body or exposed areas of the body or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is available for a skin disability affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The 60 percent evaluation is the maximum schedular evaluation under Diagnostic Code 7806.

In his January 2009 notice of disagreement, the Veteran reported that he was claiming that the skin condition affected his entire body as well as his face.  

Treatment records from Hampton VA Medical Center showed that the Veteran was prescribed hydrophilic ointment and Acquaphor to apply to his extremities and torso in February 1999.  In August 1999, 5 mm macular/popular hyperpigmented lesions, one on his left forearm, and two on his calf were found on examination.  

Treatment records from the Martinsburg VA Medical Center showed that the Veteran was treated in July 2001 for dry scaly skin on the right side of abdomen and hip, diagnosed as dermatitis.  He was subsequently treated for a rash on the upper body with a dark rash on his left side and chest.  He was treated with Lubriderm, Triamcinolone cream, and a cleansing soap bar for sensitive skin.  

On VA examination in December 2007, there were no observable areas of active folliculitis.  The examiner noted that there was also no active scarring or skin thickening.  There were some darker areas around the corners of his mouth.  It was estimated that .25 percent of the total body and of exposed areas was involved, and the condition was non-disfiguring.  

During VA outpatient treatment in March 2010, the Veteran was found to have a rash on his chest and abdomen.  

On a July 2010 VA skin examination, the examiner noted a history of chronic folliculitis that apparently started on the head and neck; however, the Veteran had lesions on other parts of his body including the trunk, legs and arms.  The Veteran reported that he used some moisturizing creams when he had outbreaks.  There was no prescribed treatment.  There were no indications of local or systemic symptoms including fever or weight loss.  

Examination of the neck, scalp, torso, back, arms and legs shows scattered circular lesions consistent with folliculitis involving approximately 10 to 20 percent of the body surface area.  There were no open wounds noted on examination.  The lesions were each less than one-eighth of an inch in diameter.  There was no tissue loss or significant scarring or disfigurement shown.  There was no acne, chloracne, scarring alopecia, alopecia areata, or hyperhydrosis noted.

It appears that the December 2007 VA examination was conducted during a period of remission of the Veteran's skin disability.  As there were no observable areas of active folliculitis and only some darker areas around the corners of his mouth were noted at the time of the examination, the examiner found that the area affected or exposed was .25 percent.  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Ardison v. Brown, 6 Vet. App. 405, 407.  A

During periods of recurrence or flare-ups prior to the July 2010 VA examination, there was objective evidence a rash and lesions on the extremities, torso or chest, left forearm, calf abdomen and hips.  These findings are consistent with the July 2010 VA skin examination of the neck, scalp, torso, back, arms and legs that showed scattered circular lesions consistent with folliculitis involving approximately 10 to 20 percent of the body surface area.  The July 2010 VA skin examination was provided during a period of recurrence and served as a basis to increase the Veteran's rating for chronic folliculitis to 30 percent disabling, effective the date of the July 2010 VA examination.  When considering the Veteran's symptoms during periods of recurrence and flare-ups, the skin disability more closely approximated the criteria for a 30 percent rating effective since the grant of service connection.  Accordingly, a 30 percent rating is granted from June 27, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806.  This is a full grant of the benefit sought by the Veteran.


ORDER

The appeal, as to the issues of entitlement to higher initial ratings for TMJ and bilateral hearing loss, is dismissed.

Entitlement to service connection for residuals of a nasal fracture, including a deviated septum is granted. 

Entitlement to service connection for sinusitis is granted. 

Entitlement to service connection for rhinitis is granted. 

A 30 percent evaluation for chronic folliculitis is granted, effective June 27, 2007.  


REMAND


There is conflicting evidence as to whether the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  In his initial application he reported that he had no such service.  During his Board hearing he mentioned that he served in Iraq.  His DD-214, Certificate of Release or Discharge from Active Service, does not report any foreign service, but indicates that there may have been missing information.  Whether the Veteran had qualifying service during the Persian Gulf War, has implications for a number of his remaining claims, because of the potential for presumptive service connection for veterans with such service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Accordingly, it is necessary to clarify whether the Veteran had qualifying service in the Persian Gulf War.

Low Back, Neck, Bilateral Knee, and Bilateral Hip Disabilities

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Treatment records from Chambers Chiropractic & Acupuncture Offices dated from May to July 2010 show findings of current low back, neck disabilities with lumbar radiculopathy.  The Veteran had complaints of persistent lower back pain that radiated into the hip, leg pain that went into the knee, and neck pain. Thus, the Veteran has current signs and symptoms of a low back, neck, bilateral hip, and bilateral knee disabilities.  

During his August 2011 hearing and during treatment at Chambers Chiropractic & Acupuncture Offices in July 2010, the Veteran indicated that he had pain in his neck and lower back as a result of falling while playing basketball, an in-service blow to the head while at a club, and from accidentally stepping in a hole in 1990; and that the pain had been persistent since service.  STRs are negative for any findings related to the neck, lower back, hips, or knees.  STRs do document injuries in January 1990 and March 1991 while playing basketball, being hit in the face with a flashlight in April 1988, and from stepping into a hole in February 1990 that aggravated a right ankle strain.

Treatment records from Chambers Chiropractic & Acupuncture Offices and the VAMC in Martinsburg contain reports of in-service back injuries, current disability and the Veteran's reports of symptoms beginning in service.  

This record triggers VA's duty to provide an examination.  An examination is needed to determine whether the current disabilities are related to injuries in service.

It appears that pertinent medical evidence remains outstanding.  During his August 2011 hearing, the Veteran reported that he was told by a doctor that he had a broken tailbone and calcification that had existed for a long time; however, this record should be obtained and associated with the claims file.  Also, treatment records from Chambers Chiropractic & Acupuncture Offices appear to be incomplete as MRI results referenced in a July 2010 record have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).


Chronic Fatigue and Headaches

The Veteran contends that he has chronic fatigue secondary to his TMJ, sleep apnea, constant nasal blockage and tiredness.  March to April 2007 treatment records from Dr. F. S. note that the Veteran had chronic fatigue, however, the record is not clear as to whether the Veteran's chronic fatigue is a manifestation of a service-connected disability, or a separate and distinct diagnosis.  At the very least, the Veteran has exhibited signs and symptoms of a disability.  Although STRs are negative for fatigue, service connection is possible for chronic fatigue syndrome in veterans with qualifying service in the Persian Gulf War.  

An examination is needed to determine whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome, is a manifestation of an undiagnosed illness or is secondary to a service connected disability; and if so, whether the disability has been present to a degree of 10 percent at any time during the appeal period or had its onset in service. 

In regards to his migraine claim, during his July 2010 VA examination, the Veteran indicated that in addition to getting a headaches with sinus infections, he would get headaches four to five times a week with nausea, diarrhea, photophobia, and phonophobia.  He reported that he lost three days of work due to debilitating headaches.  The examiner opined that it was not as least as likely as not that the migraines were due to nasal trauma; however, consideration should be given to the fact that he had headaches in service.  

The July 2010 VA examination is inadequate because the examiner did not address whether the headaches are related to the now service connected sinusitis or rhinitis, or otherwise related to service.  Further, the July 2010 opinion was unaccompanied by any specific explanation or reasoning and are therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, in light of the Veteran's reports of having service in the Persian Gulf, a new VA exam should address whether or not his headaches are related to a Gulf War illness.  

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Bilateral Foot Disabilities, including Achilles Tendinitis, Plantar Fasciitis, Pes Planus and Talus Spur

In regards to the bilateral foot disability, on December 2007 VA examination, the Veteran had complaints of swelling toward the right heel.  On examination, there was slight numbness to the 5th toe with range of motion, which the examiner found would not be secondary to Achilles tendinitis.  

The examiner noted that the Veteran was treated in service for Achilles tendonitis, but found that his current symptoms were most likely secondary to plantar fasciitis.  However, the examiner did not offer an opinion as to the etiology of the plantar fasciitis or clarify whether the current symptoms were related to his symptoms in service.  
 
STRs showed that in January 1990, the Veteran was seen for right heel pain and tenderness and was diagnosed with Achilles tendon strain.  In March 1990, he reported that while he was in the field, he stepped in a hole and aggravated his previous strain.  There was swelling on the right posterior of the heel and he was diagnosed with right Achilles tendonitis versus strain.  June 1990 separation exam was negative for any complaints, treatment, or diagnoses relating to a bilateral foot disability.  

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

During the December 2007 VA exam, the Veteran was diagnosed with pes planus and talus spurs, but the examiner noted that the Veteran was not claiming it as a disability and did not provide an opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the new VA examination should include consideration of pes planus and talus spur.  

The Board notes that in regards to the Veteran's bilateral pes planus, STRs from the Veteran's first period of service, including a June 1986 entrance exam and a June 1990 separation exam, were negative for pes planus.  However, mild asymptomatic flat feet were noted on his June 1994 enlistment examination.  

Because a flat foot disability was noted at the time of examination, entrance, and enrollment for the Veteran's second period of active service, the presumption of soundness did not attach for the Veteran's second period of service.  Id.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137 (West 2002); 38 C.F.R. § 3.306(a) (2011). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

A new VA examination is needed to obtain an opinion as to whether the Veteran's current bilateral pes planus was caused or aggravated in service.   

Sleep Apnea

On July 2010 VA respiratory examination, the examiner opined that it was less likely than not that the Veteran's sleep apnea was due to nasal trauma in service.  However, during his August 2011 Board hearing, the Veteran reported that symptoms of sleep apnea were present prior to his nasal injury and that the injury exacerbated the symptoms.  The examiner did not address whether the sleep apnea was directly related to the Veteran's service.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

During his August 2011  Board hearing, the Veteran reported that he was treated at Hampton VAMC for insomnia from 1998 to 2001, however, only treatment records dated in 1999 have been associated with the claims file.  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and verify whether he served in the Persian Gulf War.  Document all attempts to obtain records and responses according to 38 C.F.R. § 3.159 (2011). 

2.  Obtain all records of the Veteran's treatment for a sleep disability at VAMC Hampton from 1999 to 2001 as well as treatment records since March 2010 from Martinsburg VAMC. 

3.  Ask the Veteran to clarify where he received treatment for his low back disability and provide necessary authorization for VA to obtain all records of his treatment for his low back disability, including treatment records from Chambers Chiropractic & Acupuncture Offices and MRI results referenced in the July 2010 treatment record. 

If the Veteran fails to provide the authorization, tell him that he can obtain the records and submit them himself.

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  38 C.F.R. § 3.159(e)(2).   

4.  After the completion of the development in paragraphs 2 and 3 above, schedule the Veteran for a VA examination to determine whether any current low back, neck, hip, or knee disability is related to reported injuries in service, or was caused or aggravated by a service-connected disability.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should:

a)  opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral low back, neck, bilateral hip, and bilateral knee disabilities had their onset in service or are related to January 1990 and March 1991 basketball injuries, April 1988 flashlight injury, and/or February 1990 injury from stepping into a hole noted in service, or is otherwise the result of a disease or injury in service. 

b)  If the examiner finds that the Veteran's low back, neck, bilateral hip, and bilateral knee disabilities are not at least as likely as not related to the injuries documented in service, or otherwise a result of a disease or injury in service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the disabilities are caused or aggravated by a service-connected disability (the Veteran is currently service-connected for TMJ; residuals of a nasal fracture, including a deviated septum; sinusitis; rhinitis; chronic folliculitis; tinnitus; bilateral hearing loss).  

c)  If aggravation is shown, the examiner should comment on any evidence of record created prior to the aggravation that shows a baseline of the disabilities prior to the aggravation. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5.  After the completion of the development in paragraphs 1 through 3 above, arrange for the Veteran to undergo a VA examination in support of his claim for service connection for chronic fatigue and headache disabilities. 

Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review. 

The examiner should: 

a) indicate whether the Veteran's fatigue and headaches are attributable to a specific diagnosis. 

b) if the fatigue and headaches are due to a specific diagnosis, the examiner should opine whether the disabilities are at least as likely as not (50 percent probability or more) caused or aggravated by a disease or injury during active service or a service-connected disability (the Veteran is currently service-connected for TMJ; residuals of a nasal fracture, including a deviated septum; sinusitis; rhinitis; chronic folliculitis; tinnitus; bilateral hearing loss).  If aggravation is shown, the examiner should comment on any evidence of record created prior to the aggravation that shows a baseline of the disabilities prior to the aggravation. 

c) the examiner should opine as to whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.

d) if the fatigue and headaches are not due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms; 

e) if the fatigue and headaches represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested, specifically whether it has been present to a degree of 10 percent; 

f) provide detailed rationale, with specific references to the record, for the opinions expressed; and 

g) if an opinion cannot be expressed without resort to speculation, discuss why such is the case.

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  After completion of the development in paragraphs 2 and 3 above, schedule the Veteran for a VA examination to determine whether the current bilateral foot disabilities, including Achilles tendonitis, plantar fasciitis, pes planus, and talus spur were incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should:

a)  opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral foot disabilities, including Achilles tendonitis, plantar fasciitis, pes planus, and talus spur had their onset in service or are related to right heel swelling, Achilles tendon strain, or Achilles tendonitis noted in service, or is otherwise the result of a disease or injury in service.   

b)  If the examiner finds that the Veteran's bilateral pes planus is not at least as likely as not related to the injuries documented during the Veteran's first period of active duty, or otherwise a result of a disease or injury in service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that bilateral pes planus was aggravated in service beyond the normal progression of the disease during the Veteran's second period of active service. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

7.  After completion of the development in paragraphs 2 and 3 above, schedule the Veteran for a VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should:

a) opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset in service or is otherwise the result of a disease or injury in service. 

b) If the examiner finds that the Veteran's sleep apnea is not at least as likely as not related to the injuries documented in service, or otherwise a result of a disease or injury in service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea disability was either caused or aggravated a service-connected disability (the Veteran is currently service-connected for TMJ; residuals of a nasal fracture, including a deviated septum; sinusitis; rhinitis; chronic folliculitis; tinnitus; bilateral hearing loss).  

c)  If aggravation is shown, the examiner should comment on any evidence of record created prior to the aggravation that shows a baseline of the disabilities prior to the aggravation. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The absence of evidence of treatment for left hand symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

8.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


